DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/21 has been entered.
 
Claim Objections
Claims 1, 10, and 18 are objected to because of the following informalities:  Claims 1, 10, and 18 recite “less than a full set of the plurality of stored local baseline output values”.  Examiner assumes this is a typographical error and Applicant intended to claim “less than a full set of the plurality of stored local baseline offset values”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 9-12, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pak (US 2007/0262969) in view of Seguine (US 7,504,833) and Bokma et al. (US 8,040,142).

	Regarding claim 1, Pak discloses an apparatus for adjusting sensor output values captured on a touch panel, the apparatus comprising: scan logic couplable to the touch panel and configured for performing a scan of the touch panel to capture the sensor output values for a plurality of sensors on the touch panel (abstract, figs. 1-3, see ¶ 6-10; see also ¶ 40-46, raw data signal sampled from a plurality of touch sensors);
	and a processor coupled to the scan logic and configured for normalizing the sensor output values using a plurality of stored local baseline offset values (figs. 2-5, 
	identifying a first subset of normalized sensor output values that are different from a sensor output baseline value, and identifying a first subset of sensors corresponding to the first subset of normalized sensor output values value (fig. 1, see ¶ 6-10; see also figs. 2-5, random noise disclosed, see ¶ 12-13, ¶ 51-52, random noise is removed from the raw data signal by subtracting the random noise component level of the previous frame; see also ¶ 40-48).
	Pak fails to disclose a first subset of normalized sensor output values, less than a full subset of the normalized sensor output values, a first subset of sensors, less than a full set of the plurality of sensors, and selectively adjusting the sensor output values by individually adjusting a first subset of local baseline offset values, less than a full set of the plurality of stored local baseline output values and corresponding to the first subset of sensors, and applying the plurality of stored local baseline offset values including the individually adjusted first subset of local baseline offset values to sensor output values captured in subsequent scans of the touch panel.

	Seguine teaches selectively adjusting the sensor output values by individually adjusting a first subset of local baseline offset values corresponding to the first subset of sensors (abstract, fig. 3, see col. 5, l. 60-col. 6, l. 48; see also col. 7, l. 6-col. 8, l. 20, baseline array containing baseline values for each capacitive sensor can be stored to balance sensitivity among multiple sensors),

	Pak and Seguine are both directed to baseline calculations for touch input devices.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the device of Pak with the baseline array calculation of Seguine since such a modification provides sensitivity between sensors can be made more uniform (Seguine, abstract).

	Bokma teaches a first subset of normalized sensor output values, less than a full subset of the normalized sensor output values, a first subset of sensors, less than a full set of the plurality of sensors, and a first subset of local baseline offset values, less than a full set of the plurality of stored local baseline output values (abstract, figs. 4-6, see col. 6, l. 19-col. 7, l. 11, baseline capacitance values for each sensor may be adjusted individually or as part of a sensor group).
	Pak in view of Seguine and Bokma are both directed to baseline calculations for touch input devices.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the device of Pak in view of Seguine with the baseline adjustment of Bokma since such a modification allows different environmental effects to be compensated in each sensor independently 

	Regarding claim 2, Seguine further teaches the processor further configured for individually adjusting the first subset of local baseline offset values by: increasing each local baseline offset value in the first subset of local baseline offset values whose corresponding normalized sensor output value was greater than the sensor output baseline value (abstract, fig. 3, see col. 5, l. 60-col. 6, l. 48; see also col. 7, l. 6-col. 8, l. 20, baseline array containing baseline values for each capacitive sensor can be stored to balance sensitivity among multiple sensors; see also col. 3, l. 54-col. 4, l. 10, maximum, minimum, and average capacitance approach disclosed);
	and decreasing each local baseline offset value in the first subset of local baseline offset values whose corresponding normalized sensor output value was less than the sensor output baseline value (abstract, fig. 3, see col. 5, l. 60-col. 6, l. 48; see also col. 7, l. 6-col. 8, l. 20, baseline array containing baseline values for each capacitive sensor can be stored to balance sensitivity among multiple sensors; see also col. 3, l. 54-col. 4, l. 10, maximum, minimum, and average capacitance approach disclosed).

	Regarding claim 3, Seguine further teaches wherein the increase or decrease in each local baseline offset value is an amount of adjustment equal to a difference between each local baseline offset value and the sensor output baseline value (abstract, fig. 3, see col. 5, l. 60-col. 6, l. 48; see also col. 7, l. 6-col. 8, l. 20, baseline 

	Regarding claim 9, Pak discloses the apparatus comprising at least one of a computing device, a media player, or a mobile telephone (fig. 1, ¶ 5-9, e.g., display with processing unit 50 disclosed).

	Regarding claim 10, this claim is rejected under the same rationale as claim 1.

	Regarding claim 11, this claim is rejected under the same rationale as claim 2.

	Regarding claim 12, this claim is rejected under the same rationale as claim 3.

	Regarding claim 18, Pak discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to perform a method (fig. 1, ¶ 5-9, display with processing unit 50 disclosed, see also figs. 2-5; *Examiner takes official notice that a non-transitory computer readable storage medium storing one or more programs comprising instructions is well known in the art*.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Pak with the well-
	The remaining limitations of claim 18 are rejected under the same rationale as claim 1.

	Regarding claim 19, this claim is rejected under the same rationale as claim 2.

	Regarding claim 20, this claim is rejected under the same rationale as claim 3.

Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pak in view of Seguine and Bokma as applied to claims 2 and 11 above, and further in view of Roberts (US 2003/0210235).

	Regarding claim 6, Pak in view of Seguine and Bokma fails to disclose the processor further configured for increasing or decreasing each local baseline offset value by an amount equal to a fraction of the difference between each local baseline offset value and the sensor output baseline value, and repeating this adjustment over time.
	Roberts teaches the processor further configured for increasing or decreasing each local baseline offset value by an amount equal to a fraction of the difference between each local baseline offset value and the sensor output baseline value, and repeating this adjustment over time (¶ 90-94, touch location fades smoothly from a touch location calculated using the background level as the signal reference, to the 
	Pak in view of Seguine and Bokma and Roberts are both directed to touch input devices with multiple baseline reference levels.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the device of Pak in view of Seguine and Bokma with the baseline offset value adjustment of Roberts since such a modification increases accuracy (Roberts, ¶ 91, ¶ 94).

	Regarding claim 15, this claim is rejected under the same rationale as claim 6.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 18 have been considered but are moot in view of the new ground(s) of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626